     Case 3:20-cv-01013-JLS-MDD Document 12 Filed 10/29/20 PageID.60 Page 1 of 2



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHEYLA KEREN LOPEZ-CASTILLO,                      Case No.: 20-CV-1013 JLS (MDD)
12                                    Plaintiff,
                                                       ORDER VACATING HEARING AND
13   v.                                                TAKING MATTER UNDER
                                                       SUBMISSION WITHOUT ORAL
14   MARK A. MORGAN, in his official
                                                       ARGUMENT
     capacity as Commissioner of United
15
     States Customs and Border Protection;
                                                       (ECF No. 9)
16   TWO UNKNOWN UNITED STATES
     CUSTOMS AND BORDER
17
     PROTECTION AGENTS, in their
18   individual and official capacities; TWO
     UNKNOWN UNITED STATES
19
     CUSTOMS AND BORDER
20   PROTECTION SUPERVISING
     AGENTS, in their individual and official
21
     capacities; TWO UNKNOWN
22   IMMIGRATION AND CUSTOMS
     ENFORCEMENT AND BORDER
23
     PROTECTION AGENTS, in their
24   individual and official capacities; and
     DOES 1 through 100, inclusive,
25
                                   Defendants.
26
27         Presently before the Court is Defendant Mark A. Morgan’s Motion to Dismiss
28   Complaint (ECF No. 9). The Court VACATES the hearing currently set for November 5,

                                                   1
                                                                           20-CV-1013 JLS (MDD)
     Case 3:20-cv-01013-JLS-MDD Document 12 Filed 10/29/20 PageID.61 Page 2 of 2



1    2020, at 1:30 p.m., and takes the matter under submission without oral argument pursuant
2    to Civil Local Rule 7.1(d)(1).
3          IT IS SO ORDERED.
4    Dated: October 29, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                           20-CV-1013 JLS (MDD)
